MOORE, Chief Justice
(dissenting).
I respectfully dissent to the denial of the petition for certiorari review filed by D.C. (“the father”) because there appear to be “special and important reasons” under Rule 39, Ala. R.App. P., for reviewing the full record in sensitive cases such as this one involving the State’s termination of parents’ rights to their children.
In this case, the father’s certiorari petition alleges that he shared a good relationship with his child and interacted lovingly with the child during supervised visitation. The petition also concedes that the father had a problem with drugs and had been incarcerated, although, he claims, he was never charged with any crimes. His incarceration allegedly prevented him from visiting with his child on a few occasions and from attending the hearing regarding the termination of his parental rights. Based on the father’s arguments, I believe we should grant the petition to review the record regarding the father’s alleged abandonment of the child as well as his alleged drug problem and incarceration history. The facts presented in this petition merit, at the very least, a closer look at the record.